People v Wagoner (2022 NY Slip Op 07418)





People v Wagoner


2022 NY Slip Op 07418


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022

PRESENT: WHALEN, P.J., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ. (Filed Dec. 23, 2022.) 


MOTION NO. (1180/20) KA 16-02366.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vTINA L. WAGONER, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.